Title: From James Madison to William Bradford, [30 October–5 November] 1779
From: Madison, James
To: Bradford, William



[Williamsburg, 30 October–5 November 1779]

satisfaction, a visit from
I must own as your not
any beneficial affects fro[m]
a satisfaction should be
your health, than that
the waters have been as
I flatter myself they have
for a confirmation of it to
future season when it may be convenient for you to extend your ride as far as Orange; where I may generally be found in those months in which the Springs are most used.
The abrupt arrival of the French on the Coast of Georgia will have reached you long before this. Reports already begin to prevail that the British Army is in part if not wholly captivated. It will be a great disappointment to me I confess if many of them escape. This fortunate event will thoroughly cure them of their rapacious zeal for the rich & flourishing Metropolis of S. Carolina. The people in that quarter have been sorely infested with them for the greatest part of a year, and will no doubt cooperate, by the most decisive exertions
rate of Articles best [?]
Every days experience
[ex]pedients can extricate
[reme?]dial Tax imposed in
tly the demand for Money
no reliance on foreign loan[s]
[ev]er afforded any sensible
relief, nor ca[n] any [relief be expected?] as long as our money is in a course of depreciation. The sale of confiscated estates or of unappr[opr]iated lands can have little influence I fear on an evil of such magnitude. The most natural & extensive remedy we can apply seems to be taxation & Congress seem to have stretched it as far as they thought they could prudently venture. Their requisition from the States as well as I recollect, for the current year amounts to no less than 60 Million of Dollars. Most people supposed when it was made, that it wd. be at lea[s]t equal to this years expenditures, and when aided with other resources would produce a favourable revolution in the State of our Finances. I own I was myself of this number. But the present state of things threaten a total disappointmt. of their expectations. And from the Journals of Congress a copy of which has lately fallen into my hands, I find that on the 4th. of June last the emissions of the present year amounted to rather more than 35 Million of Dollars; which, as the last 2 or 3 emissions appear to have been double the preceeding ones, & the [n]ecessity of a progressive enlargement in the remaing seven Months will con[ti]nue[,] will probably swell them by end of the year to 100 Million. Should this be the case the Continental debt instead of being aided by the taxes of this year, will be higher by 40 Million of Drs. than at the beginning of it. Is it not manifest then that untill some measures are generally taken to prevent the further emission of money whilst the redemption of that already emitted is going on that the public credit must every day grow worse & worse? What [bett?]er views Congress may have I am a total stra[nger to.]
I am somewhat astonished as they must be fu[ll]y sensible of the evil and have been a[p]prized of the remedy adopted here that they hav[e not] recommended it to the other States. It promises I think certain relief, and the people in general as far as I can find are so much of the same
was ever less unaccepta[ble]
I have dwelt so
room to add
off on my return to
always give me infin[ite]
unalterable friendship.
